Citation Nr: 0729480	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  03-11 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependant's Educational Assistance under 
Chapter 35, Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The appellant is the widow of a veteran whose active military 
service extended from August 1946 to June 1947 and from 
August 1950 to August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.   

In February 2004, the Board rendered a decision on the 
appellant's claim.  In August 2006, the United States Court 
of Appeals for Veterans Claims (Court) vacated the Board's 
decision and remanded the case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The primary issue on appeal involves service connection for 
the cause of the veteran's death.  During the pendency of 
this appeal, the Court issued a decision in the appeal of 
Hupp v. Nicholson, No. 03-1668 (U.S. Vet. App. July 18, 
2007), which held that, in the context of a claim for 
Dependency and Indemnity Compensation (DIC) benefits, the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) must 
include:  (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, No. 03-1668 (U.S. Vet. App. July 18, 2007).  
Accordingly, remand is required so that the appellant can be 
provided the requisite notice. 

Review of the record reveals that the appellant's claim was 
that the veteran had post-traumatic stress disorder (PTSD) as 
a result of active service and that this disability caused 
him to commit suicide.  The appellant's attorney has asserted 
that the issue of service connection for a psychiatric 
disability other than PTSD has not been addressed and that 
this disability may be the basis for the claim for DIC 
benefits.  This question should also be adjudicated on 
remand.  

Review of the record indicates that the veteran was receiving 
some psychiatric treatment, including medication, from VA the 
Board believes it would be helpful to obtain the VA pharmacy 
records to ascertain what medications VA was providing the 
veteran.  Records generated by VA are constructively included 
within the record.  If records of VA treatment are material 
to the issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
C.F.R. § 3.159, and Hupp v. Nicholson, 
No. 03-1668 (U.S. Vet. App. July 18, 
2007).  The notice must include:

*	a statement of the conditions for 
which the veteran was service 
connected at the time of his 
death.

*	an explanation of the evidence and 
information required to 
substantiate a DIC claim based on 
a previously service-connected 
condition.  

*	an explanation of the evidence and 
information required to 
substantiate a DIC claim based on 
a condition, post-traumatic stress 
disorder and/or depression, which 
are not yet service connected.  

2.  Obtain a copy of the veteran's VA 
pharmacy records for the period from 
January 2000 until May 2002.

3.  Following the above, readjudicate the 
appellant's claim, to include 
consideration of whether service 
connection for the cause of death due to a 
psychiatric disability other than PTSD is 
warranted.  If any benefit on appeal 
remains denied, a Supplemental Statement 
of the Case should be issued and the 
appellant and her attorney should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

